Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 4, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00609-CV



 IN RE STARBUCKS CORPORATION, HILTON DISPLAYS, LLC, AND
          YOUNG ELECTRIC SIGNS COMPANY, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-58812

                         MEMORANDUM OPINION

      On September 3, 2020, relators Starbucks Corporation, Hilton Displays, LLC,
and Young Electric Signs Company filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relators ask this court to compel the Honorable Rabeea Sultan Collier,
presiding judge of the 113th District Court of Harris County, to vacate her September
2, 2020 order denying relators’ emergency motion for continuance and to grant the
motion.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators petition for writ of mandamus. We also deny relators’
emergency motion for temporary relief.


                                 PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2